DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 7,455,552).
	Regarding claim 1, Fang et al. discloses a backing plate 12 configured to mount and seal an electrical connector 16 to an intermediate surface 14 disposed between the backing plate and the electrical connector, the backing plate comprising: an inner portion having a first thickness; and an outer portion having a second thickness that is greater than the first thickness and surrounding a perimeter of the inner portion, the outer portion forming a cavity within the backing plate; a connector attachment portion 40 configured to attach the backing plate to the electrical connector; and an intermediate surface attachment portion (see fig. 1, not labeled) configured to attach the backing plate to the intermediate surface.
	Regarding claim 3, Fang et al. discloses the outer portion has a backing surface that is generally planar, the backing surface having a shape that corresponds to a sealing ring of the electrical connector (see fig. 1 - 3).

	Regarding claim 6, Fang et al. discloses the boss is configured to pass through the intermediate surface and into the electrical connector (see fig. 1).
	Regarding claim 9, Fang et al. discloses the intermediate surface attachment portion comprises one or more threaded holes disposed on the inner portion (see fig. 1).
	Regarding claim 10, Fang et al. discloses the threaded holes are longer than the first thickness and disposed in mounting bosses extending away from the cavity (see fig. 1).
	Regarding claim 11, Fang et al. discloses the backing plate does not disrupt a shielding circuit of the electrical connector (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 7,455,552) as applied to claim 1 above, and further in view of Wilson et al. (US 2019/0103686).
	Regarding claim 2, Fang et al. discloses all the limitations except the backing plate has a higher rigidity than the intermediate surface.
	Wilson et al. discloses the backing plate 11 has a higher rigidity than the intermediate surface.
 to form stronger connection.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 7,455,552) as applied to claim 3 above, and further in view of Miller et al. (US 10,404,008).
Regarding claim 4, Fang et al. discloses all the limitations except the backing surface contains at least one sealing groove configured to facilitate a seal between the backing plate and the intermediate surface.
Miller et al. discloses the backing surface 166 contains at least one sealing groove configured to facilitate a seal 168 between the backing plate and the intermediate surface (column 7, lines 17 - 32).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Fang’s et al. backing plate on the backing surface with Miller;s et al. sealing groove configured to facilitate a seal between the backing plate and the intermediate surface for effectively protection against undesirable environmental aggression.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “one or more cutouts through the inner portion, the cutouts configured to allow for a terminal portion or electrical leads, the terminal portion or electrical leads being of the electrical connector or an electrical header” as recited in claim 7. Claim 8 depends from objected claim 7 and therefore have the same allowable subject matter.
Claims 12 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of Fang et al. teaches “an electrical connector assembly comprising: an electrical connector comprising: one or more electrical terminals; a backing plate attachment portion; and a sealing surface configured to seal the electrical connector to an intermediate surface of a mounting structure; a backing plate comprising: a backing surface having a shape that corresponds to the sealing surface of the electrical connector; a connector attachment portion configured to mate with the backing plate attachment portion of the electrical connector; and an intermediate surface attachment portion configured to attach the backing plate to the intermediate surface“ as recited in independent claim 12.
However, the prior art of record does not teach ‘’one or more cutouts through the backing plate; an electrical header comprising: a lead portion configured to extend through the cutouts of the backing plate; and a terminal portion configured to mate with the electrical terminals of the electrical connector” and therefore independent claim 12 is allowable. Claims 13 – 20 depend from independent claim 12, directly or indirectly and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	1/29/2021.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831